SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2007 CHINA PETROLEUM & CHEMICAL CORPORATION A6, Huixindong Street, Chaoyang District Beijing, 100029 People's Republic of China Tel: (8610) 6499-0060 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: An announcement on third quarterly results for 2007of China Petroleum & Chemical Corporation (the "Registrant”), issued by the Registrant on October 29, 2007. 1 (a joint stock limited company incorporated in the People´s Republic of China with limited liability) (Stock Code: 0386) ANNOUNCEMENT Third Quarterly Results for 2007 Pursuant to the regulations of the China Securities Regulatory Commission, China Petroleum & Chemical Corporation is required to publish a quarterly report for each of the first and third quarters. This announcement is made pursuant to Rule 13.09 of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. §1 Important reminder 1.1 The Board of Directors, the Supervisory Committee, directors, supervisors and senior management, of China Petroleum & Chemical Corporation (“Sinopec Corp.”) hereby declare that there are no false statements, misleading information or material omissions in this report, and they are jointly and severally responsible, for the authenticity, accuracy and completeness of this report. 1.2 This report was scrutinised and approved on the 16th meeting of the Third Board of Directors of SINOPEC CORP All directors of the Company attended the meeting. 1.3 The financial statements in this report has not been audited. 1.4 Mr. Su Shulin, Chairman of the Board of Directors, Mr. Wang Tianpu, President, Mr. Dai Houliang, Director, Senior Vice President and Chief Financial Officer, and Mr. Liu Yun, head of the Accounting Department, warrant the authenticity and completeness of the financial statements under this Quarterly Report. §2 SINOPEC CORP. Profile 2.1 Principal financial data and indicators 2.1.1 Principal financial data and indicators prepared in accordance with the PRC Accounting Standards for Business Enterprises (“ASBE”). At 30 September 2007 At 31 December 2006 Changes compared with the preceding year-end (%) Total assets (RMB millions) 660,279 596,527 10.69 Shareholders’ equity (excluding minority interests)funds attributable to equity shareholders of the Company (RMB millions) 292,874 257,893 13.56 2 Net assets per share (RMB/share) 3.378 2.974 13.56 Adjusted net assets per share (RMB/share) 3.317 2.901 14.34 Three-month period as at 30 September (July ~ September) Nine-month period as at 30 September (January ~ September) Year 2007 Year 2006 Year-on-year changes (%) Year 2007 Year 2006 Year-on-year changes (%) Net cash flow from operating activities (RMB millions) 38,280 23,780 60.98 102,277 47,973 113.20 Net cash flow from operating activities per share (RMB) 0.442 0.274 60.98 1.180 0.553 113.20 Net profit attributable to the equity shareholders of the Company (RMB millions) 13,758 12,764 7.79 48,683 33,889 43.65 Basic earnings per share (RMB/share) 0.159 0.147 7.79 0.561 0.391 43.65 Diluted earnings per share (RMB/share) 0.159 0.147 7.79 0.561 0.391 43.65 Basic earnings per share (before extraordinary items) (RMB/share) 0.157 0.149 5.37 0.559 0.394 41.88 Return on net assets (%) 4.70 5.33 (0.63) percentage points 16.62 14.16 2.46 percentage points Return on net assets (before extraordinary items) (%) 4.64 5.41 (0.77) percentage points 16.56 14.28 2.28 percentage points Extraordinary profits/losses items Nine-month period as at 30 September 2007 (RMB millions) Gain on disposal of investments (864) Written back of provisions for impairment losses in previous years (324) Employee reduction expenses 232 Non-operating expenses (excluding impairment losses on assets provided in accordance with ASBE) 986 Of which: Losses on disposal of fixed assets 383 Donations 90 Non-operating income (302) Tax effect 90 Total (182) 2.1.2 Principal financial data and indicators prepared in accordance with International Financial Reporting Standards (“IFRS”) At 30 September 2007 At 31 December 2006 Changes compared with the preceding year-end (%) Total assets (RMB millions) 672,574 603,077 11.52 Total equity attributable to equity shareholders of the Company (RMB millions) 298,907 262,845 13.72 Net assets per share (RMB/share) 3.448 3.031 13.72 Adjusted Net assets per share (RMB/share) 3.387 2.958 14.50 Three-month period as at 30 September (July ~ September) Nine-month period as at 30 September (January ~ September) Year 2007 Year 2006 Year-on-year changes (%) Year 2007 Year 2006 Year-on-year changes (%) Net cash flow from operating activities (RMB millions) 36,850 24,691 49.24 98,486 43,760 125.06 Profit attributable to the equity shareholders of the Company (RMB millions) 13,628 12,917 5.50 49,818 34,787 43.21 Basic earnings per share (RMB/share) 0.157 0.149 5.50 0.575 0.401 43.21 3 Return on net assets (%) 4.56 5.21 (0.65) percentage points 16.67 14.04 2.63 percentage points 2.2 Differences between net profit for the first three quarters of 2007 and shareholder’s equity as at 30 September, 2007 under ASBE and IFRS 2.2.1 Analysis of effects of major differences between the net profit under ASBE and the profit of the period under IFRS Items Nine-month period as at September 30 Year 2007 RMB millions Year 2006 RMB millions Net profit under ASBE 50,473 34,147 Adjustments: Oil and gas properties (39) 1,510 Reduced amortization on revaluation of land use rights 23 23 Effects of the above adjustment on taxation and effects of tax rate changes on deferred taxes 1,154 (363) Profit for the period under IFRS 51,611 35,317 2.2.2 Analysis of effects of major differences between the shareholders’ equity under ASBE and that under IFRS Items At 30 September 2007 RMB millions At 31 December 2006 RMB millions Shareholders’ fund under ASBE 317,110 279,931 Adjustments: Oil and gas properties 10,777 10,816 Revaluation of land use rights (1,049) (1,072) Effects of the above adjustment on taxation and effects of tax rate changes on deferred taxes (3,769) (4,886) Total equity under IFRS 323,069 284,789 2.3 Number of shareholders and top ten shareholders holding shares without selling restrictions at the end of the reporting period Number of shareholders at the end of the reporting period 618,763, including 611,621 holders of A shares and 7,142 holders of H shares. Top ten shareholders holding shares without selling restrictions Name of shareholders (full name) Quantity of tradable shares in possession as at the end of this reporting period (10,000 shares) Type of shares (A, H share or others) HKSCC (Nominees) Limited 1,669,686.9 H Bosera Thematic Sector Equity Securities Investment Fund 6,707.6 A China Post Core Growth Equity Securities Investment Fund 5,739.9 A China Life Insurance Company Limited DividendIndividual Dividend005L FH002 Shanghai 5,000.0 A National Social Security Fund 106 Group 4,500.0 A LORD Value Advantage Stock Investment Fund 3,895.7 A China Post Preferred Equity Securities Investment Fund 3,769.2 A Fortune SGAM Selected Sectors Fund 3,500.0 A E Fund 50 Index Equity Investment Fund 3,450.7 A Changxin Golden Profit Trend Stock Investment Fund 3,000.1 A 4 2.4 Review of operating results In the first three quarters of 2007, China’s national economy continued to grow at a fast pace. For instance, its GDP rose by 11.5%, whilst the domestic demands for petroleum and petrochemical products both kept climbing considerably. In the third quarter, the Company strengthened the link between production, management and marketing, distribution, solidly promoted the construction of key works and while continued its efforts on energy saving and reduction of pollutant discharge, thereby ensuring safe production and market supply and achieved satisfactory operating results in spite of the pressure brought by the continuous rise of international crude oil price. Meanwhile, the company maintained increases in production of crude oil processed, sales volume of refined oil products, and production of ethylene and synthetic reins. Exploration & Production Segment: Seizing the opportunity brought by the high crude oil price, our company has accelerated its increase of production capacity and development of low quality crude oil reserves, leading to an increase of 2.23% and 11.73% over the same period last year respectively in the output of crude oil and natural gas. The key national project "Sichuan-to-East China Gas Transport" also commenced. Refining Segment: The company actively optimized resource allocation, product structure and processing of crude oil, increase the output of refined oil and ensure market supply. The amount of refined oil increased by 6.52% over the same period last year. Marketing and Distribution Segment: The Company strengthened both domestic and overseas resource co-ordination to ensure a stable and orderly supply to the domestic market, utilised the modern logistic systems such as finished oil pipelines, optimized coordination of the transportation of refined oil and further optimized the marketing structure. In the first three quarters of 2007, the Company's domestic sales and retail volume of refined oil products increased by 6.63% and 4.56% respectively over the same period last year. Chemicals Segment: The major chemical production facilities of the Company maintained stable full-load operation. The output of principal products as well as high value-added products increased steadily. The Company also took advantage of its branches which specialise in sales of chemicals, and brought out the competitive force of centralized sales. In the first three quarters of 2007, the output of ethylene and that of synthetic resins have grown by 7.80% and 14.61% respectively over the same period last year. Summary of Principal Operating Results for the First Three Quarters Operating Data Unit Nine-month period as at September 30 Year-on-year changes (%) Year 2007 Year 2006 Exploration and Production Crude oil production Million tonnes 30.69 30.01 2.23 Nature gas production Hundred million cubic meters 59.76 53.48 11.74 Crude oil price realized RMB / Tonne 2,955.57 3,388.03 -12.76% Natural gas price realized RMB / Thousand cubic meters 809.94 750.70 7.89% Refining Processing volume of crude oil Million tonnes 115.80 108.70 6.53 Production output of gasoline, diesel oil and kerosene Million tonnes 68.83 64.73 6.33 Of which: Gasoline Million tonnes 18.41 16.97 8.49 Diesel oil Million tonnes 44.11 43.01 2.56 Kerosene Million tonnes 6.31 4.75 32.84 Production output of chemical light oil Million tonnes 17.98 17.16 4.78 Recovery rate of light oil % 74.41% 74.64% -0.23 percent Total rate of commodification % 93.77% 93.63% 0.14 percent Marketing and Distribution 5 Total domestic distribution volume of finished oil products Million tonnes 88.57 83.06 6.63 Of which: Retail volume Million tonnes 55.82 53.39 4.55 Distribution volume Million tonnes 15.46 14.49 6.69 Wholesale volume Million tonnes 17.28 15.18 13.83 Total number of petrol stations Station 28,976 28,546 1.51 Of which: Owned and self-operated Station 28,280 27,746 1.92 Franchised Station 696 800 -12.5 Fueling charge per petrol station (Note 1) Tonne/station 2,632 2,566 2.57 Chemicals (Note 2) Production output of ethylene Thousand tonnes 4,887 4,534 7.79 Production output of synthetic resins Thousand tonnes 7,207 6,289 14.60 Production output of synthetic rubber Thousand tonnes 546 490 11.43 Synthetic fiber monomers and polymers Thousand tonnes 5,921 5,401 9.63 Synthetic fibers Thousand tonnes 1,074 1,137 -5.54 Urea Thousand tonnes 1,229 1,321 -6.96 Notes 1: The fueling charge per petrol station figures refer to annual average amounts; Notes 2: Including 100% outputs of Yangtze-BASF and Shanghai Secco. Capital expenditure: In the first three quarters of 2007, the company’s accumulative capital expenditure was RMB 59.910 billion, of which the capital expenditure of Exploration and Production Segment is RMB 30.807 billion. In terms of oil and natural gas exploration, by using more intensive and carpet-to-carpet prospecting and focusing in new reserve zones, a series of significant results have been achieved., Newly-built production capacity of crude oil reached 4.51 million tonnes/year, and newly-built production capacity of natural gas reached 0.985 billion cubic meters/year. The capital expenditure of the Refining Segment was approximately RMB 12.178 billion. The Refinery in Yanshan was upgraded to10-megatone level and commenced production; Refinery projects in Qingdao, Luoyang, Wuhan, Gaoqiao and other places as well as oil jetty projects are progressing smoothly. Capital expenditure of the Chemical Segment was RMB 7.207 billion. The Maoming high pressure polyethylene (BPPE) project, Shanghai glycol project and Yangtse-Jinpu GR-S project were completed and commenced production, while Tianjin ethylene refining & chemical integration project, Zhenhai megaton ethylene project and Fujian ethylene project are progressing as scheduled. The capital expenditure of the Marketing & Distribution Segment was RMB 7.948 billion. We have achieved preliminary results in erecting and acquiring petrol stations in key areas such as highways, and the number of newly erected or acquired petrol stations reached 547. We have also further improved our marketing and distribution network. Capital expenditure of headquarters and others was RMB 1.770 billion . §3 Significant events 3.1 Significant changes and explanations of key accounting items and financial index of the Company Items At 30 September 2007 At 31 December 2006 Increase/(decrease) Main reason for Changes Amount Per centage RMB millions RMB millions RMB millions (%) Trade accounts receivable 23,438 15,910 7,528 47 Mainly due to operation expansion of the Company and increase of sales income. Advance payments 12,527 5,245 7,282 139 Mainly due to the rise of raw material prices of the Company. Construction in progress 84,241 52,724 31,517 60 Mainly due to the implementation of projects under the Yearly Investment Plan r of the Company. Intangible assets 12,674 9,132 3,542 39 Mainly due to increase of land tenure during the period. Short-term 2,000 11,885 (9,885) (83) Mainly due to the payment of RMB 10 6 debentures payable billion short-term financing bond. Trade accounts payable 74,045 52,331 21,714 41 Mainly due to the rise of crude oil price and increase of processing quantity of the Company. Debentures payable 21,207 3,500 17,707 506 Mainly due to the issue of HKD 11.7 billion convertible bonds and RMB 5 billion corporate securities. Other non-current liabilities 1,564 1,146 418 36 Mainly due to the increase of long-term account payable. Items As at 30 September Increase/(decrease) Main reason for Changes Year 2007 Year 2006 Amount Per centage RMB millions RMB millions RMB millions (%) Exploration expenses 8,087 4,888 3,199 65 Mainly due to enhanced exploration for southern marine facies including Northeast and West Sichuan Province and reinforced prospective research. Impairment losses 1,593 135 1,458 1,080 Mainly due to devalue of long-term assets of the Company and year-on-year asset disposal increase. Investment income 4,117 2,331 1,786 77 Due to performance improving of joint corporation and affiliated companies, investment income of the Company increased year on year. Non-operating income 302 186 116 62 Mainly due to income from year-on-year increase of asset disposal of the Company. Income tax 22,114 15,256 6,858 45 Mainly due to profit increase of the Company, expenses for income tax increased year on year. Minority interests 1,790 258 1,532 594 Mainly due to profit increase of partly owned subsidiary of the Company. Net profits attributable to the equity shareholders of the Company 48,683 33,889 14,794 44 Mainly due to the fact that the Company actively expanded business scale, increased market share, steadily promoted product sales, and remarkably improved business performance by grasping the opportunities arising from the continuous high level of price of crude oil in international market and domestic petrochemical products. Net cash flow from operating activities 102,277 47,973 54,304 113 Mainly due to the increase of business profits and cash flow which occurred from business receivables and payables. 3.2 Significant events and their impacts as well as the analysis and explanations for the solutions þ Applicable o Inapplicable 3.2.1 Mr. Su Shulin elected Chairman of Sinopec Corp.'s Board of Directors On Sinopec Corp.'s second interim shareholders' general meeting dated 10 August 2007,Mr. Su Shulin was elected director of the third term of Board of Directors. On the same day, Mr. Su Shulin was elected Chairman of the Board on the 13thmeeting of the third term of Board of Directors. 3.2.2 2007 Interim distribution of dividends Pursuant to the “Articles of Association” of the Company and approved by the third term of Board of Directors on its 14th meeting, the dividends for the first half of 2007, up to 30 June 2007, were to be 7 distributed in cash. Calculated on the basis of 86,702,439,000 shares as of 30 June 2007, the dividends were approximately RMB 4.335 billion in total, and RMB 0.05 yuan (tax-included) per share. The dividends for the first half of 2007 were distributed on 28 September 2007, to the shareholders, whose names appear on the “SINOPEC CORP.'S register of shareholders” as of 18 September 2007. 3.2.3 Issuance of convertible corporate bonds with detachable warrants On 27 September 2007, the 15th meeting of the third term of Board of Directors of SINOPEC reviewed and approved the proposal to issue convertible corporate bonds with detachable warrants and to issue corporate bond of 2007 Sichuan-to-East China Gas Transport Project. Total amount of convertible corporate bonds with detachable warrants are not to exceed RMB 30 billion; target buyers are institutional investors and public investors who have opened RMB A share account at the Shanghai Securities Exchange (except for those forbidden by national laws & regulations to invest). Funds raised by bonds are to be used in the Sichuan-to-East China Gas Transport Project, Tianjin 1 million tonnes/year ethylene project, Zhenhai 1 million tonnes/year ethylene project and loan payments; Funds raised by detachable warrant are to be used in Tianjin 1 million tonnes/year ethylene project, Zhenhai 1 million tonnes/year ethylene project, Wuhan ethylene project and so on as well as supplementing cash flow and repayment of loans. Proposal to issue convertible corporate bonds with detachable warrants will be submitted to the 2007 third interim shareholders' general meeting to be held on 15 November 2007 for approval. 3.2.4 Issuance corporate bonds of the Sichuan-to-East China Gas Transport Project On 27 September 2007, the 15th meeting of the third term of Board of Directors of SINOPEC CORP. reviewed and approved the proposal to issue corporate bond of 2007 Sichuan-to-East China Gas Transport Project. On 22 January 2007, the first SINOPEC interim shareholders' general meeting in 2007 approved the proposal to issue domestic corporate bonds and authorized the Board to proceed with the issuance. Total amount of domestic corporate bonds are not to exceed RMB 20 billion. Target buyers are domestic qualified institutional investor (unless otherwise specified by national laws & regulations). All funds raised will be used in the Sichuan-to-East China Gas Transport Project. 3.3 Status of commitment issue fulfillment by the Company, shareholder and actual controller. o Applicable þInapplicable 3.4 Caution and explanation as to the anticipated loss of accumulated net profits from the beginning ofthe year to the end of the next reporting period or significant changes over the same period of last year. o Applicable þInapplicable 3.5Other significant events needed to be explained 3.5.1 Ownership of stocks of other listed company þ Applicable o
